Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 1 of 12 Page ID #277




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

BARBARA PIPER, as Executrix of the Estate
of Michael Piper, Deceased, on behalf of
herself and all others similarly situated,
                                                 Case No. 3:21-cv-00021-NJR
Plaintiff,
                                                 JURY TRIAL DEMANDED
v.

BAYER CROPSCIENCE LP, et al.,

Defendants.
JOHN C. SWANSON, individually and on
behalf of all others similarly situated,

Plaintiff,                                       Case No. 3:21-CV-00046-NJR
v.                                               JURY TRIAL DEMANDED
BAYER CROPSCIENCE LP, et al.,

Defendants.

CHARLES LEX,

Plaintiff,
                                                 Case No. 3:21-CV-00122-NJR
v.
                                                 JURY TRIAL DEMANDED
BAYER CROPSCIENCE LP, et al.,

Defendants.

JONES PLANTING CO. III, on behalf of
itself and all others similarly situated

Plaintiff,                                       Case No. 3:21-CV-00173-NJR

v.                                               JURY TRIAL DEMANDED
BAYER CROPSCIENCE LP, et al.,

Defendants.


                                             1
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 2 of 12 Page ID #278




 JASON J. CANJAR D/B/A YEDINAK
 REGISTERED HOLSTEINS, on behalf of
 himself and all others similarly situated,                 Case No. 3:21-CV-00181-NJR
 Plaintiff,
                                                            JURY TRIAL DEMANDED
                        v.

 BAYER CROPSCIENCE LP, et al.,

 Defendants.


  PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PENDING
 DECISION BY THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION OR, IN
      THE ALTERNATIVE, FOR AN EXTENSION OF TIME TO RESPOND

                                        INTRODUCTION

        Defendants’ Motion to Stay should be denied because it would only delay the inevitable.

The JPML’s Rules expressly state that district court actions are not stayed by an MDL petition, so

these cases should proceed while the Panel deliberates. Defendants will not be prejudiced if the

stay is denied because responsive pleadings and discovery—the activities most likely to occur

before the Panel makes a decision—will take place regardless of whether or where an MDL is

established. In contrast, Plaintiffs will suffer prejudice because their cases will be unilaterally

stopped while Defendants’ anticompetitive conduct and supracompetitive pricing continues

unabated. Judicial resources, meanwhile, will not be wasted if a stay is denied because the Court’s

primary role at this time is hands-off supervision of standard pretrial activities.

        Defendants’ dramatic descriptions of logistical hurdles and squandered resources are

excessive. The same counsel represent Defendants in all of the related actions and—as reflected

in their stay negotiations with various plaintiff groups—they are capable of coordinating efforts

until an MDL decision issues. There is no reason why responsive briefing and early discovery

could not be synchronized to streamline deadlines and maximize efficiencies. Whether Defendants

                                                  2
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 3 of 12 Page ID #279




want to coordinate across the actions or not, there is no dispute that minimal cooperation would

resolve most, if not all, of the issues identified in their Motion. For these reasons, Defendants’

Motion should be denied.

                                            ARGUMENT

I.      DISTRICT COURT PROCEEDINGS SHOULD CONTINUE WHILE AN MDL
        MOTION IS PENDING.

        JPML Rule 2.1(d) provides: “The pendency of a motion . . . before the Panel pursuant to

28 U.S.C. §1407 does not affect or suspend orders and pretrial proceedings in any pending federal

district court action and does not limit the pretrial jurisdiction of that court.” J.P.M.L. R. 2.1(d)

(2021). “In other words, a district judge should not automatically stay discovery, postpone rulings

on pending motions, or generally suspend further rulings upon a party’s motion to the Judicial

Panel for transfer and consolidation.” In re Pradaxa Prods. Liability Litig., 2012 WL 2357425, at

*2 (S.D. Ill. June 20, 2012). See also Manual for Complex Litigation (Fourth) §20.131 (2004);

Smokey Alley Farm P’ship v. Monsanto Co., 2018 WL 278624, at *1 (E.D. Mo. Jan. 3, 2018) (“A

court need not automatically stay a case merely because a party has moved the MDL for transfer

and consolidation.”)

        Stays are an exception to the general rule that litigation should proceed efficiently, so “[t]he

proponent of a stay bears the burden of establishing its need.” Abbott v. Lockheed Martin Corp.,

2007 WL 3145017, at *1 (S.D. Ill. Oct. 25, 2007) (internal quotations omitted). See also Smokey

Alley, 2018 WL 278624, at *1 (same). The moving party “must make out a clear case of hardship

or inequity in being required to go forward, if there is even a fair possibility that the stay for which

he prays will work damage to someone else.” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936). See

also Coleman v. Verde Energy U.S.A., Inc., 2017 WL 1382875, at *1 (S.D. Ill. April 18, 2017)

(“[I]f there is even a fair possibility that the stay will work damage to someone else, the party

                                                   3
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 4 of 12 Page ID #280




seeking the stay must make out a clear case of hardship or inequity in being required to go

forward.” (internal quotations omitted)); Pradaxa, 2012 WL 2357425, at *2 (“the court is not

persuaded that [defendant] would suffer any unacceptable hardship or inequity if pretrial

proceedings are not stayed.”) For the reasons that follow, Defendants have not met their burden.

II.    DEFENDANTS ARE NOT PREJUDICED IF THE STAY IS DENIED.

       Defendants contend that “if this Court does not grant a stay and the JPML subsequently

establishes a multidistrict litigation in a different court, all of the time, effort, and cost that the

parties—who face the upcoming burden of responsive pleadings or motions—will have expended

in the intervening months could never be recovered.” (Piper, Dkt. 90 at 8-9). This prediction is

both untrue and needlessly dire. Preliminary pretrial activities performed while the Panel

deliberates will be useful regardless of the outcome, and a minimum of coordination among the

Parties will eliminate many of the illusory roadblocks thrown up by Defendants to justify the stay.

       Defendants will be required to file responsive pleadings regardless of how the MDL motion

is resolved, so there is no prejudice in proceeding with that process now. Am. Sales Co., LLC v.

Warner Chilcott Pub. Ltd. Co., 2013 WL 4016925, at *2 (D. R.I. August 6, 2013) (collecting

authority for the proposition responsive pleadings should proceed regardless of an MDL motion).

Smokey Alley Farm Partnership v. Monsanto Company is instructive. Plaintiffs there moved to

stay proceedings while an MDL motion was pending. Smokey Alley, 2018 WL 278624, at *1.

Plaintiffs argued, as Defendants do here, that a stay was necessary to “avoid the risks of

inconsistent decisions and briefing dispositive motions that are unlikely to be addressed by the

JPML.” Id. at *2.

       The district court disagreed, explaining:

       [T]he potential for related motion practice is insignificant inasmuch as the only
       substantive actions likely to take place will be the briefing of Defendants’ motions

                                                   4
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 5 of 12 Page ID #281




       to dismiss, and such briefing must take place regardless of whether the case is
       transferred. In any event, the Court may address such issues as they arise to avoid
       an unnecessary stay at this time . . . Thus, what activity is likely to occur before the
       MDL panel issues its decision will not be useless.

Id. at *3. The Court added that “[w]hether the issues in the motions to dismiss are briefed in an

MDL, or before this Court, they still have to be briefed. Thus, requiring Plaintiffs to defend against

the motions to dismiss would not constitute a clear case of hardship or inequity to warrant a stay.”

Id. at *4. Furthermore, the court reasoned, “[m]oving the case forward by having the motions to

dismiss fully briefed and ready for adjudication by this Court or another court, will not prejudice

either party.” Id. at *4. Finding it had an interest in securing a just, speedy, and inexpensive

resolution, the court denied the stay. Id.

       The same rationale applies here. Defendants must file a responsive pleading. Drafting those

pleadings now, as opposed to months from now after the Panel issues its decision, is not

prejudicial. Defendants argue they are prejudiced because such briefing will occur in various

jurisdictions and the governing law in the transferee district might differ from that of the

originating districts. (Piper, Dkt. 90 at 7 & 10). Tellingly, Defendants fail to identify any actual

conflicts of authority. 1 Their bare speculation that some unknown conflict may appear is hardly

enough to make out the clear case of hardship necessary to justify a stay. Like the Smokey Alley




1
  Having failed to identify any conflicts of authority in their Motion, Defendants may not do so for
the first time in their reply because that would deny Plaintiffs a fair opportunity to address that
supposed conflict. See Hernandez v. Cook Cty. Sheriff's Off., 634 F.3d 906, 913 (7th Cir. 2011)
(explaining that it is “well established” that arguments “made for the first time in reply briefs” are
treated as waived, in order “to ensure that the opposing party is not prejudiced by being denied
sufficient notice to respond”). Plaintiffs would be particularly prejudiced here because the Local
Rules for the Southern District of Illinois prohibit sur-replies. See L.R. 7.1(g) (“Under no
circumstances will sur-reply briefs be accepted.”)

                                                  5
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 6 of 12 Page ID #282




court, this Court “may address such issues as they arise to avoid an unnecessary stay.” Smokey

Alley, 2018 WL 278624, at *3.

        Moreover, MDL proceedings, by their very nature, arise when similar cases are pending in

multiple jurisdictions. The Panel understands those implications, yet decided to expressly

encourage district courts to continue moving their dockets by enacting J.P.M.L. Rule 2.1(d). That

Rule represents a considered policy decision that the desire to advance cases outweighs any

concerns about complications associated with multi-jurisdictional briefing. This policy makes

particular sense in cases like this one, where nearly all of the complaints, including those filed in

other jurisdictions, essentially copy the facts and legal claims from Piper v. Bayer CropScience

LP, 3:21-CV-00021-NJR, the first-filed action. As a result, Defendants need not “re-invent the

wheel” with each brief.

        This same reasoning applies to discovery. “There is no automatic stay pending a decision

from the Panel; therefore, it is correct to assume that courts (and the Panel) anticipate that plaintiffs

should generally be permitted to proceed with discovery while the Panel considers pending

motions to consolidate, unless other circumstances are present.” Strumlauf v. Starbucks Corp.,

2016 WL 3645194, at *1 (N.D. Cal. July 6, 2016). In this context, Pradaxa is directly on point.

There, as here, defendants moved to stay all proceedings while an MDL motion was pending.

Pradaxa, 2012 WL 2357425, *1 (S.D. Ill. June 20, 2012). There, as here, multiple actions were

pending in multiple districts. Id. There, as here, plaintiffs moved to establish an MDL in the

Southern District of Illinois. Id. And there, as here, defendants contended a stay was necessary “to

conserve judicial resources and prevent unfair prejudice to the parties.” Id.

        The court reiterated JPML Rule 2.1 and the fact a “district judge should not automatically

stay discovery” or other pretrial activities. Id. at *2. Noting that 11 cases were pending in the



                                                   6
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 7 of 12 Page ID #283




district, the court explained “[t]his is far too many cases to ignore the issues that are of concern to

this Court while the MDL Motion is being resolved.” Id. The court further stated:

       These cases are in the early stages of discovery. Staying these actions will not alter
       [defendant’s] burden with respect to discovery. Instead a stay would simply delay
       discovery’s commencement. [Defendant], whether it is on the timeline set by the
       undersigned or by another judge, will still have to turn over the same documents
       and make available the same witnesses for deposition. Accordingly, even if these
       cases are ultimately consolidated with another federal district court, any prejudice
       would be minimal.

Id. The stay was denied. Id.

       An identical result should issue in this case. Whatever the outcome of the MDL motion,

Defendants will still have to produce documents and witnesses. 2 As Pradaxa recognized, staying

such productions during MDL deliberations “simply delay[s] discovery’s commencement.”

Pradaxa, 2012 WL 2357425, *2. Moreover, because discovery is governed by the same Federal

Rules of Civil Procedure regardless of forum, Defendants need not navigate potentially contrary

law amongst the possible MDL districts. As such, the Court should reject Defendants’ claim that

any discovery performed now would be wasted. Ultimately, with regard to both responsive

pleadings and discovery, “what activity is likely to occur before the MDL panel issues its decision

will not be useless” because it will occur regardless of how the MDL motion is resolved and will

be useful to whatever court presides over these cases. Smokey Alley, 2018 WL 278624, at *3.

       In fact, because the same counsel represents Defendants in all of the actions, a modicum

of coordination across the cases would drastically reduce Defendants’ alleged burdens. See, e.g.,

Blackmore v. Smitty’s Supply, Inc., 451 F.Supp.3d 1003, 1008 (N.D. Iowa March 31, 2020)



2
 Any argument that discovery should be further delayed until any motions to dismiss are decided
should also be rejected. “Generally, the filing of motions to dismiss does not automatically stay
discovery.” Beatty v. Acc. Fund Gen’l Ins. Co., 2018 WL 806581, at *1 (S.D. Ill. Feb. 9, 2018).
See also SK Hand Tool Corp. v. Dresser Indus., Inc., 852 F.2d 936, 945 (7th Cir. 1988); Steward
v. Honeywell Int’l, Inc., 2019 WL 4954811, at *1 (S.D. Ill. July 9, 2019).
                                                  7
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 8 of 12 Page ID #284




(“coordinated discovery [is] feasible without formal consolidation in an MDL” where the same

counsel represents the parties); Strumlauf, 2016 WL 3645194, at *2 (“The only duplication . . .

appears to be discovery-related, and with some foresight and organization, Defendant will not have

to expend too many resources . . . in the multiple actions.”) Yet Defendants have taken no steps to

solve the problems asserted in their Motion. Defendants have not, for example, tried to negotiate

a uniform responsive briefing schedule (outside the context of their requested stay for all

proceedings) or uniform Rule 26 conference dates with the various Plaintiff groups, even though

this would alleviate Defendants’ concern that “[a]ny effort to progress these cases now would only

serve to place the cases on different trajectories in four different judicial districts in four different

circuits, resulting in duplication, wasted effort, and judicial inefficiency.” (Piper, Dkt. 90 at 3).

        When they wanted a stay, Defendants were readily able to negotiate with multiple Plaintiff

groups. (Piper, Dkt. 90 at 3). This same avenue is open to them for discussing briefing, scheduling,

and discovery. Defendants cannot selectively engage with Plaintiffs, then claim prejudice when

their own lack of cooperation precludes streamlined and efficient pretrial activities. If Defendants

displayed the “foresight and organization” required to move these actions forward in a useful way,

many of the issues identified in the Motion would not be issues at all. Strumlauf, 2016 WL

3645194, at *2. This factor favors denying the stay.

III.    PLAINTIFFS WOULD BE PREJUDICED IF THE STAY WERE GRANTED.

        In contrast to Defendants, Plaintiffs would be prejudiced if the stay were granted. A stay

needlessly delays Plaintiffs’ claims while Defendants’ ongoing anticompetitive conduct forces

Plaintiffs to continue paying supracompetitive prices for crop inputs. See Strumlauf, 2016 WL

3645194, *1 (“a stay will thwart Plaintiffs’ ability to commence and advance discovery. This

would be unfair to Plaintiffs, as it would allow Defendant to unilaterally halt a proceeding



                                                   8
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 9 of 12 Page ID #285




rightfully initiated by Plaintiffs.”); Am. Sales Co., LLC, 2013 WL 4016925, at * 2 (“granting the

requested stay would cause some prejudice to Plaintiff in the form of delay.”) Any briefing,

discovery or other coordination of pretrial matters will not be wasted. See § II, supra. Plaintiffs

are open to coordinating with Defendants and other plaintiffs to move these cases forward. As

such, there is no justification for staying these cases. See Pradaxa, 2012 WL 2357425, *2. This

factor favors denying Defendants’ Motion.

IV.    JUDICIAL RESOURCES WILL NOT BE WASTED IF A STAY IS DENIED.

       No judicial resources will be wasted if the stay is denied because, at this point, the district

court’s primary role is monitoring standard pretrial activities. See Am. Sales Co., LLC, 2013 WL

4016925, at *1 (“Because the Court will have little involvement in this case until Defendants

respond to the complaint . . . judicial economy also weighs in favor of denying a stay at this point

in the proceedings.”). Similarly, “[j]udicial resources would not be wasted by continuing to

proceed with discovery…while [the] motion with the Panel is pending, since any discovery that

occurs will inevitably be required….” Austin v. Dept. of Corrections, 2009 WL 3157680, at *1

(N.D. Fla. Sept. 25, 2009). Judicial resources are not being squandered if they are not being

expended at all, or only expended on activities that will move the related actions forward regardless

of the Panel’s decision.

       The activities likely to occur while the MDL is pending—responsive pleadings and early

discovery—require little court intervention. Contrary to Defendants’ prediction that “unless a stay

is granted, there is a risk that this Court will needlessly expend[] its energies familiarizing itself

with the intricacies of a case that would be heard by another judge,” (Piper, Dkt. 90 at 9 (internal

quotations omitted)), the Court’s current role does not yet require a mastery of the facts and legal




                                                  9
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 10 of 12 Page ID #286




claims asserted in the various complaints. As such, the Court’s resources will not be wasted on

“familiarizing itself” with these cases if the stay is denied. 3

        Defendants may argue that discovery cannot proceed absent court involvement in the form

of a Rule 26 conference. While that may be true, that does not mean judicial resources devoted to

that exercise are wasted. Again, with a minimum degree of cooperation, Parties to all of the cases

should be able to negotiate a universally applicable schedule. Again, this work would be necessary

regardless of whether the Panel orders an MDL. Again, such work would not be in vain since the

presiding judge can adopt such a schedule if an MDL is established. And, again, to the extent the

Parties are negotiating in good faith while participating in Rule 26 activities, the Court’s

involvement will be minimal. Simply stated, proceeding will not result in any meaningful waste

of the Court’s time or resources. This factor favors denying the stay.

                                           CONCLUSION

        Defendants have not established “a clear case of hardship or inequity in being required to

go forward.” Am. Sales Co., LLC, 2013 WL 4016925, at *1. Plaintiffs, in contrast, have shown

more than “a fair possibility that the stay for which [Defendants] pray[] will work damage to

someone else,” id., while also demonstrating that no judicial resources will be wasted if this case

proceeds. Defendants’ Motion does nothing but delay inevitable briefing and discovery, all of

which will be useful regardless of whether or where an MDL is established. Plaintiffs should not

be forced to delay their meritorious claims. Defendants’ Motion to Stay should be denied.




3
 If this Court is selected as the MDL transferee forum, none of the work performed will be wasted.
Plaintiffs have requested this outcome and there is a strong case for this Court to be chosen. This
possibility also favors denying the stay.
                                                   10
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 11 of 12 Page ID #287




Respectfully submitted,

 DATED: March 26, 2021                /s/ Randall P. Ewing, Jr.
                                      Stephen M. Tillery (Ill. Bar No. 2834995)
                                      Jamie Boyer (Ill. Bar No. 6281611)
                                      Carol O’Keefe (Ill. Bar No. 6335218)
                                      KOREIN TILLERY, LLC
                                      505 North 7th Street, Suite 3600
                                      St. Louis, MO 63101
                                      Telephone: 314-241-4844
                                      Facsimile: 314-241-3525
                                      stillery@koreintillery.com
                                      jboyer@koreintillery.com
                                      cokeefe@koreintillery.com

                                      George A. Zelcs (Ill. Bar No. 3123738)
                                      John Libra (Ill. Bar No. 6286721)
                                      Randall P. Ewing, Jr. (Ill. Bar No. 6294238)
                                      Jonathon Byrer (Ill. Bar No. 6292491)
                                      Ryan Z. Cortazar (Ill. Bar No. 6323766)
                                      KOREIN TILLERY, LLC
                                      205 North Michigan Avenue, Suite 1950
                                      Chicago, IL 60601
                                      Telephone: 312-641-9750
                                      Facsimile: 312-641-9751
                                      gzelcs@koreintillery.com
                                      jlibra@koreintillery.com
                                      rewing@koreintillery.com
                                      jbyrer@koreintillery.com


                                      /s/ Vincent Briganti (by consent)
                                      Vincent Briganti (pro hac vice)
                                      Christian Levis (pro hac vice)
                                      Roland R. St. Louis, III (pro hac vice)
                                      Noelle Feigenbaum (pro hac vice)
                                      LOWEY DANNENBERG, P.C.
                                      44 South Broadway
                                      White Plains, NY 10601
                                      Telephone.: (914) 997-0500
                                      Facsimile: (914) 997-0035
                                      vbriganti@lowey.com
                                      clevis@lowey.com
                                      rstlouis@lowey.com
                                      nfeigenbaum@lowey.com



                                     11
Case 3:21-cv-00046-NJR Document 50 Filed 03/26/21 Page 12 of 12 Page ID #288




                                                  /s/ W. Joseph Bruckner (by consent)
                                                  W. Joseph Bruckner (MN No. 0147758)
                                                  Robert K. Shelquist (MN No. 21310x)
                                                  Brian D. Clark (MN No. 0390069)
                                                  Rebecca A. Peterson (MN No. 0392663)
                                                  Stephanie A. Chen (MN No. 0400032)
                                                  LOCKRIDGE GRINDAL NAUEN, PLLP
                                                  100 Washington Ave. South, Suite 2200
                                                  Minneapolis, MN 55401
                                                  Telephone: (612) 339-6900
                                                  Facsimile: (612) 339-0981
                                                  wjbruckner@locklaw.com
                                                  rkshelquist@locklaw.com
                                                  bdclark@locklaw.com
                                                  rapeterson@locklaw.com
                                                  sachen@locklaw.com

                                                  /s/ Linda P. Nussbaum (by consent)
                                                  Linda P. Nussbaum (pro hac vice)
                                                  Bart D. Cohen (pro hac vice forthcoming)
                                                  NUSSBAUM LAW GROUP, P.C.
                                                  1211 Avenue of the Americas, 40th Floor
                                                  New York, NY 10036
                                                  Telephone: (917) 438-9102
                                                  lnussbaum@nussbaumpc.com
                                                  bcohen@nussbaumpc.com


                 CERTIFICATE OF SERVICE AND ECF ATTESTATION

       I, Randall P. Ewing, Jr., am the ECF User whose ID and Password are being used to file

the foregoing document. I hereby attest that the above listed counsel concurred in this filing.

Additionally, the undersigned certifies that a true and correct copy of the foregoing document was

served on all counsel of record via the Court’s ECF system.


DATED: March 26, 2021                                              /s/ Randall P. Ewing, Jr.




                                               12
